FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD J. MAZARIEGOS-GARCIA,                     No. 11-71349

               Petitioner,                       Agency No. A075-719-506

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Ronald J. Mazariegos-Garcia, a native and citizen of Guatemala, petitions

pro se for review of an order of the Board of Immigration Appeals (“BIA”)

denying his motion to reconsider the agency’s underlying order denying his motion

to reopen based on a claim of ineffective assistance of counsel. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial

of a motion to reconsider. Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir.

2007). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Mazariegos-Garcia’s

motion to reconsider on the ground that he did not demonstrate any legal or factual

error in the agency’s refusal to reopen his case, see Yeghiazaryan v. Gonzales,

439 F.3d 994, 998 (9th Cir. 2006) (“In filing a motion to reconsider, the petitioner

must ‘specify[] the errors of fact or law in the prior B[IA] decision . . . .” (citation

omitted)), where his motion to reopen had failed to comply with the procedural

requirements for filing a claim of ineffective assistance of counsel, see

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 824 (9th Cir. 2003) (“[U]nder ordinary

circumstances the BIA does not abuse its discretion when it denies a motion to . . .

reopen based on alleged ineffective assistance of counsel where petitioner fails to

meet the [procedural] requirements.”). In light of this disposition, we need not

address the agency’s alternative grounds for denying the underlying motion to

reopen. See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006)

(declining to reach nondispositive challenges to a BIA order).

      We lack jurisdiction to consider Mazariegos-Garcia’s contentions that the

immigration judge applied incorrect legal standards in adjudicating his application


                                            2                                      11-71349
for cancellation of removal and failed to consider his eligibility for asylum,

because this petition for review is untimely as to Mazariegos-Garcia’s underlying

removal order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005).

      We also lack jurisdiction to review Mazariegos-Garcia’s contention that the

BIA did not consider the merits of his arguments during his 2010 appeal, because

Mazariegos-Garcia failed to exhaust this claim before the BIA. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     11-71349